90Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Regarding Claims 24-46 Porkop et al. (US 6510902 B1) teaches an excavator boom mountable high-pressure hydraulic tool (Fig 1, and 12-13) and having a full rated pressure, the tool comprising: an electric power generation assembly including: a hydraulic motor (32) having a motor output shaft (Fig 13), a sealed housing (the housing enclosing generator 28) enclosing an entirety of the motor output shaft (Fig 13) within an interior thereof, and an electric generator (33) having a generator input shaft; and tool electrical components(34) electrically coupled to the electric generator (33) of the electric power generation assembly to receive power from the electric generator (33); a high pressure hydraulic tool circuit (12, 14) including a hydraulic tool load (3) and the hydraulic motor (32) of the electric power generation assembly (Fig 12-13) coupleable between a hydraulic boom inlet line (12a) and a hydraulic boom return line (13a). However, the prior art doesn’t teach the limitations that require a motor non-contact coupling being mounted on the motor output shaft within the sealed housing; a generator non-contact coupling being coupled to the generator input shaft and positioned entirely outside the sealed housing; the motor non-contact coupling being drivingly coupled to the generator non-contact coupling; wherein both the hydraulic tool load and the hydraulic motor of the electric power generation assembly being designed to input hydraulic fluid up to the full rated pressure of the tool; and wherein the sealed housing of the hydraulic motor of the electric power generation assembly being designed to retain hydraulic fluid within the interior up to the full rated pressure of the tool so that no case drain or separate low pressure return line is necessary.
	Similarly, Friedrich (US 2018/0010318 A1); Leyrat et al. (US 3903973),  Sagiyama et al. (US 2012/0130576 A1) and Onsager et al. (US 2012/0089279 A1) all teach similar devices that are pertinent to the claimed invention, however they all remain silent on the above missing limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745